448 F.2d 654
UNITED STATES of America, Appellee,v.Robert J. COHEN, Appellant.
No. 71-1013.
United States Court of Appeals, Eighth Circuit.
September 20, 1971.

Alan E. Peterson, Lincoln, Neb., on brief for appellant.
Richard A. Dier, U. S. Atty., and Duane L. Nelson, Sp. Asst. U. S. Atty., Omaha, Neb., on brief for appellee.
Before VAN OOSTERHOUT, HEANEY and ROSS, Circuit Judges.
PER CURIAM.


1
This is an appeal in forma pauperis by the defendant Robert J. Cohen from his conviction by a jury on an indictment charging violation of 15 U.S.C.A. § 714m (c). Defendant was sentenced to two years imprisonment. The execution of the sentence was suspended; defendant was placed on probation for three years.


2
Defendant heretofore obtained a new trial on appeal from a prior conviction for the same offense upon the ground no adequate basis existed for not affording him court-appointed counsel. United States v. Cohen, 8 Cir., 419 F.2d 1124. The issue raised on the present appeal was not there raised.

Cohen on his present appeal asserts:

3
"The admission into evidence of Robert J. Cohen's alleged oral and written confessions violated his Fifth Amendment rights to due process and to protection against compulsive self-incrimination."


4
Cohen filed a motion to suppress oral and written statements made to a Department of Agriculture investigator. Such motion was denied. The facts, the issues and the applicable law are fairly and fully stated by Judge Van Pelt in a memorandum opinion reported at 317 F. Supp. 1049.


5
Judge Urbom presided over the trial which resulted in the conviction involved in the present case. The motion to suppress previously referred to was renewed. No new material facts bearing upon the suppression issue were developed.


6
We hold that the oral and written statements made by Cohen to the Department of Agriculture investigator were properly received in evidence for the reasons stated in Judge Van Pelt's well-considered reported opinion.


7
Affirmed.